This is a second appeal from an order refusing to vacate a judgment in foreclosure proceedings. The land has been sold and a writ of assistance issued. The original judgment was entered upon stipulation of the attorneys for the parties, and the stipulation agreeing to wait eight months from the date thereof was liberally adhered to on the part of the plaintiff. In fact, 19 additional days were given the defendants. We find nothing in the second motion to vacate not contained in the first motion or which could not have been considered by the court at that time. We *Page 236 
have carefully checked the record, and are of the opinion that the appeal is without merit and taken for delay only.
The appeal is dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and BUSBY, GIBSON, and HURST, JJ., concur.